Exhibit 10.7

UNITED TECHNOLOGIES CORPORATION EXECUTIVE LEADERSHIP GROUP PROGRAM

The following summary of UTC’s Executive Leadership Group (“ELG”) program has
been restated to reflect reductions to change in control related termination
benefits implemented effective June 10, 2009 for new ELG members. As of that
date the Senior Executive Severance Plan was closed to new participants. That
program provided a change in control severance benefit equal to 2.99 times base
salary and bonus, plus certain other benefits including a gross up for excise
taxes under IRC Sec. 280G. The standard ELG severance benefit will now apply in
the event of termination following a change in control. The ELG severance
benefit equals 2.5 times base salary and does not include an excise tax gross
up.

The company’s most senior executives participate in the Executive Leadership
Program. Members of the Executive Leadership Group (“ELG members” or
“Executives”) receive certain supplemental benefits including a perquisite
allowance equal to 5% of base salary, reimbursements for annual executive
physicals, disability income protection, life insurance and separation benefits
in certain circumstances. Disability, life insurance and separation benefits are
described below. ELG members incur obligations related to the protection of the
company’s intellectual resources and post employment covenants related to the
protection of company information and solicitation of company employees.

Disability Benefit

In the event of the Executive’s absence from work due to illness or injury and
the cessation of any sick leave benefits available, he/she will receive 100% of
base salary for up to one year. This amount will decrease by 5% each year until
it reaches 80% of base salary – payable for the remainder of the disability.
However, this benefit is not payable beyond the executive’s recovery date,
retirement date or age 65, whichever is first. The total amounts paid under this
plan will be offset by any other company-provided disability insurance benefit
or the benefits provided under any government-sponsored programs.

Income Protection Program

In the event of the death of an Executive before retirement, a benefit is
payable to the beneficiary equal to three times the Executive’s current salary
(at the time of death) projected to age 62, assuming annual increases of 6% in
base salary. Once age 62 is reached, the benefit will be frozen at three times
the base salary in effect on the July 1 following the Executive’s 62nd birthday
for the remainder of the Executive’s employment. The level of coverage will be
reviewed every three years to ensure the accuracy of the projections on which
the benefit is based. This benefit is payable in addition to any group life
insurance in which the Executive is now or may be enrolled in the future.

If the Executive is age 55 or older, and has completed five years of
participation in this plan, he/she will vest in the program. For vested
participants who leave the company, the post-retirement death benefit provided
will equal two times his/her base salary at age 62, or two times base salary at
time of separation if that should occur before age 62.

Severance Protection

The ELG severance program provides the Executive and his/her family with
financial assistance if his/her employment with the company should terminate
under circumstances that constitute a mutually agreeable separation or following
a change in control of the company, as discussed below. If eligible, a severance
benefit equal to 2.5 times the Executive’s base salary will be paid at time of
separation, subject to any applicable restrictions under Section 409A of the
Internal Revenue Code.



--------------------------------------------------------------------------------

Separation benefits are payable if a mutually agreeable separation occurs before
age 62. Executives who became ELG members before June 7, 2005 are eligible to
receive the ELG severance benefit after age 62 but do not receive the RSU
Retention Award as described below. No benefits are provided in the event of
termination for cause. Separation benefits will not be provided to Executives
who voluntarily resign before normal retirement age, if separation occurs due to
death or permanent and total disability, if the executive receives benefits
under the Senior Executive Severance Plan (the “SESP”) or under certain other
limited circumstances. In the event of a change in control, resignations for
good reason (i.e. a materially adverse compensation or job related change) will
qualify for severance benefits.

A mutually agreeable separation includes separations resulting from the sale or
elimination of an operating unit, management realignment, a change in business
conditions or priorities or other circumstances that affect the Executive’s role
within the company. Separation benefits will not be paid unless the Executive
enters into the standard separation agreement with post-termination covenants
including agreements not to bring suit against or compete with the company; to
refrain from recruiting company employees and to protect proprietary and
sensitive information.

Effective June 10, 2009, the Board of Directors closed the Senior Executive
Severance Plan (the “SESP”) to new participants. Executives who join the ELG
after that date will receive the standard ELG severance benefit in lieu of
benefits provided under the SESP in the event of a change in control. An ELG
member will receive the standard ELG 2.5 times base salary severance benefit
plus one year health care plan continuation if involuntarily terminated or upon
resignation for good reason, in either case within two years following a change
in control. No tax gross ups will be provided. Post change in control benefits
will be paid without regard to the mutually agreeable termination requirement
otherwise applicable to non-change in control terminations. Executives who
entered into SESP agreements prior to June 10, 2009 remain eligible for post
change in control severance benefits in accordance with the terms of those
agreements.

ELG members receive a restricted share unit retention award (an “RSU Retention
Award”) upon their appointment to the ELG. The RSU Retention Award replaces
standard ELG separation benefits in the case of retirement on or after age 62
with at least three years of ELG service. RSU Retention Awards are not provided
to Executives who became ELG members prior to June 7, 2005 (i.e. the date the
ELG severance program was modified to eliminate benefits after age 62). Those
ELG members remain eligible for standard ELG separation benefits after age 62.
Under the revised program, ELG members will forfeit their RSU Retention Award if
they terminate employment with the company for any reason prior to age 62.
However, all ELG members, including those with RSU Retention Awards, retain
their eligibility for the standard ELG separation benefits in the event of
termination prior to age 62, subject to and in accordance with the terms of the
program. Upon vesting in an RSU Retention Award, an ELG member will be subject
to the same covenants and restrictions as provided for in the ELG separation
agreement.

The RSU Retention Award will consist of RSUs equal in value to two times base
salary as of the date of appointment to the ELG. RSU Retention Awards will be
credited with dividend equivalents. Following retirement, the Award will be
settled in shares of Common Stock.